          Case 2:18-cv-08048-SVW-JC Document 44 Filed 05/13/19 Page 1 of 4 Page ID #:293

Name and address:
                ALEXANDER B. SPIRO
      QUINN EMANUEL URQUHART & SULLIVAN, LLP
          51 MADISON AVENUE. 22ND FLOOR
                NEW YORK, NY 10010

                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA

                                                                            CASE NUMBER
VERNON UNSWORTH
                                                          Plaintiff(s),                               2:18-cv-08048
                 V.
                                                                              APPLICATION OF NON-RESIDENT ATTORNEY
ELON MUSK                                                                           TO APPEAR IN A SPECIFIC CASE
                                                       Defendant(s),                       PRO HAC VICE
INSTRUCTIONS FOR APPLICANTS
(1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
    Section II, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
    supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
    days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
    completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file.
(2) Have the designated Local Counsel file the Application electronically using the Court's CM/ECF System ("Motions and Related Filings
    => Applications/Ex Parte Applications/Motions/Petitions/Requests => Appear Pro Hac Vice (G-64)"), attach a Proposed Order (using
    Form G-64 ORDER, available from the Court's website), and pay the required $400fee online at the time of filing (using a credit card).
    The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time offiling will be grounds for
    denying the Application. Out-of-statefederal government attorneys are not required to pay the $400fee. (Certain attorneys for the
    United States are also exemptfrom the requirement of applyingfor pro hac vice status. See L.R. 83-2.1.4.) A copy of the G-64 ORDER in
    Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.
SECTION I - INFORMATION
SPIRO, ALEXANDER B.
Applicant's Name (Last Name, First Name & Middle Initial)                                          check here iffederal government attorney □
QUINN EMANUEL URQUHART & SULLIVAN. LLP
Firm/Agency Name
 51 MADISON AVENUE                                                        212-849-7000                          212-849-7100
22ND FLOOR                                                                Telephone Number                      Fax Number
Street Address
NEW YORK, NY 10010                                                                   ALEXSPIRO@QUINNEMANUEL.COM
City, State, Zip Code                                                                         E-mail Address

I have been retained to represent the following parties;
 ELON MUSK                                                                □ Plaintiff(s) 0 Defendant(s) []] Other:
                                                                          []] Plaintiff(s) Q Defendant(s) Q Other:
Name(s) ofParty(ies) Represented
List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information.
           Name of Court                                  Date ofAdmission           Active Member in Good Standing? (if not, please explain)
 SOUTHERN DISTRICT OF NEW YORK                                m/2013                YES
 EASTERN DISTRICT OF NEW YORK                                  8/7/2013             YES
 APPELLATE DIV. OF NY 1ST CIRCUIT                            12/09/2008             YES

G-64(11/18)                APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                                Page 1 of 3
               Case 2:18-cv-08048-SVW-JC Document 44 Filed 05/13/19 Page 2 of 4 Page ID #:294


  List all cases in which the applicant has applied to this Court for pro hac vice status in the previous three years (continue in Section IV if
  needed):
          Case Number                                     Title ofAction                             Date ofApplication        Granted / Denied?
  N/A                                                          N/A                                  N/A                      N/A




  ‘f     pro hac vice applications submitted within the past three (3) years have been denied by the Court, please explain:
    N/A




 Has the applicant previously registered as a CM/ECF user in the Central District of California?                □ Yes        [g No
 If yes, was the applicant's CM/ECF User account associated with the e-mail address provided above?             □ Yes        □ No



                                                                                                    Previous E-mail Used (if applicable)

 Attorneys must be registered for the Court's Case Management/Electronic Case Filing ("CM/ECP") System to be admitted to practice pro hac
 vice m this Court. Submission of this Application will constitute your registration (or re-registration) as a CM/ECF User. If the Court signs an
 Order granting your Application, you will either be issued a new CM/ECF login and password, or the existing account you identified above
 will be associated with your case.



               SECTION II - CF.RTTFTr.ATTniM

               I declare under penalty of perjury that:

               (1) All of the above information is true and correct.
               (2) I am not a resident of the State of California. I am not regularly employed in, or engaged in substantial business,
                    professional, or other activities in the State of California.
               (3) I am not currently suspended from and have never been disbarred from practice in any court.
               (4) I am familiar with the Court's Local Civil and Criminal Rules, the Federal Rules of Civil and Criminal Procedure,
                    and the Federal Rules of Evidence.
               (5) I designate the attorney listed in Section III below, who is a member in good standing of the Bar of this Court and
                    maintains an office in the Central District of California for the practice of law, as local counsel pursuant to Local
                   Rule 83-2.1.3.4.


                 Dated May 8, 2019                                         ALEXANDER 9. SPIRO
                                                                           Applicant's Name (please type or print)


                                                                           Applicann^igAature




G-64 (11/18)                   APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                               Page 2 of 3
              Case 2:18-cv-08048-SVW-JC Document 44 Filed 05/13/19 Page 3 of 4 Page ID #:295


 SECTION III - DESIGNATION OF LOCAL COI7NSF.T.
  SCHWARTZ, ROBERT M.
  Designee's Name (Last Name, First Name & Middle Initial)
  QUINN EMANUEL URQUHART & SULLIVAN, LLP
  Firm/Agency Name
  865 S FIGUEROA STREET                                             212-443-3675                         213-443-3100
 lOTH FLOOR                                                         Telephone Number                     Fax Number
 Street Address                                                     ROBERTSCHWARTZ@QUINNEMANUEL.COM
 LOS ANGELES, CA 90017                                              E-mail Address
 City, State, Zip Code                                              117166
                                                                    Designee's California State Bar Number

 I hereby consent to the foregoing designation as local counsel, and declare under penalty of perjury that I maintain an office in the
 Central District of California for the practice of law.
               Dated May 8,2019                                     ROBERT M. SCHWARTZ
                                                                     isi^eek Nante (please


                                                                   Designee's Signature f
SECTION IV - SUPPLEMENT ANSWERS HERE (ATTACH ADDITIONAL PAGES TP NTCFss




G-64(11/18)              APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                        Page 3 of 3
Case 2:18-cv-08048-SVW-JC Document 44 Filed 05/13/19 Page 4 of 4 Page ID #:296




                apellate ©ibtiBiion of tfje Supreme Court
                     of tf)e ^tate of iSeto |?ork
                     jfirjJt fulrinal ©epartmcnt

          31, ^usianna B.ojas?, Clerk of tlje Appellate ©ibisiion of
tl)e Supreme Court of tlje ^tate of jSelo gork, Jfirsft Jtibicial
department, certify tljat
            ALEXANDER BENJAMIN SPIRO
tnasi kulp licen^eb anb abmitteb to practice a^ an ^ttornep anb
Counsfellor at i.ak) In all tlje courtis of tlje ^kate of JSetn ^ork on
december 9, 2008, kasf btilp taken anb sfubsicrlbeb tbe oatb of office
pres^crlbeb bp lain,      been enrolleb In tje I^oll of ^ttorneps; anb
Counsfellorei at l.ak) on file In mp office,        btilp reglsitereb Inltb
tbe abmlnlsftratlbe office of tbe courts;, anb accorblng to tbe recorbs;
of tbls; court Is; In goob s;tanblng as; an attornep anb couns;ellor at
lab).
                      31n ^ltnes;s; ^b^feof, 31 babe bereunto s;et mp
                         banb anb afflxeb tbe s;eal of tbls; court on
                                       ifWap 13, 2019


       5735

                                       Clerk of tbe Court
